OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05550 The Alger Portfolios (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: December 31 Date of reporting period: September 30, 2016 ITEM 1. Schedule of Investments. - 2 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) COMMON STOCKS—94.7% SHARES VALUE ADVERTISING—–% Choicestream, Inc.* ,@,(a) 23,166 $ – AEROSPACE & DEFENSE—0.7% Lockheed Martin Corp. 16,279 AIRLINES—0.3% Southwest Airlines Co. 49,799 ALTERNATIVE CARRIERS—0.5% Level 3 Communications, Inc.* 22,949 1,064,375 Zayo Group Holdings, Inc.* 50,776 1,508,555 APPAREL ACCESSORIES & LUXURY GOODS—0.8% Hanesbrands, Inc. 53,668 1,355,117 PVH Corp. 30,605 3,381,852 APPAREL RETAIL—0.3% The TJX Cos., Inc. 20,800 APPLICATION SOFTWARE—2.1% Adobe Systems, Inc.* 52,000 5,644,080 salesforce.com, Inc.* 83,878 5,983,018 AUTO PARTS & EQUIPMENT—1.4% Delphi Automotive PLC. 56,447 4,025,800 Johnson Controls International PLC. 72,819 3,388,268 WABCO Holdings, Inc.* 2,599 295,065 BIOTECHNOLOGY—4.4% ACADIA Pharmaceuticals, Inc.* 51,700 1,644,577 Biogen, Inc.* 13,481 4,219,958 BioMarin Pharmaceutical, Inc.* 44,352 4,103,447 Celgene Corp.* 59,211 6,189,326 Gilead Sciences, Inc. 37,750 2,986,780 Incyte Corp.* 14,621 1,378,614 Vertex Pharmaceuticals, Inc.* 47,102 4,107,765 BREWERS—1.7% Molson Coors Brewing Co., Cl. B 86,952 BROADCASTING—1.3% CBS Corp., Cl. B 137,562 BUILDING PRODUCTS—0.2% Fortune Brands Home & Security, Inc. 22,094 CABLE & SATELLITE—2.3% Comcast Corporation, Cl. A 191,652 COMMUNICATIONS EQUIPMENT—0.2% Palo Alto Networks, Inc.* 5,681 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Sabre Corp. 85,800 2,417,844 Visa, Inc., Cl. A 236,640 19,570,128 - 3 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE DRUG RETAIL—0.6% CVS Caremark Corp. 38,103 $ ELECTRICAL COMPONENTS & EQUIPMENT—0.2% Eaton Corp., PLC. 18,552 ENVIRONMENTAL & FACILITIES SERVICES—0.2% Stericycle, Inc.* 11,091 FERTILIZERS & AGRICULTURAL CHEMICALS—0.2% Monsanto Co. 13,100 FINANCIAL EXCHANGES & DATA—0.2% S&P Global, Inc. 8,123 GENERAL MERCHANDISE STORES—0.3% Dollar Tree, Inc.* 21,548 HEALTH CARE EQUIPMENT—3.3% Boston Scientific Corp.* 137,142 3,263,980 DexCom, Inc.* 45,300 3,970,998 Edwards Lifesciences Corp.* 40,700 4,906,792 Medtronic PLC. 39,100 3,378,240 STERIS PLC. 41,100 3,004,410 HEALTH CARE FACILITIES—0.8% Amsurg Corp.* 41,392 2,775,334 HCA Holdings, Inc.* 22,640 1,712,263 HOME ENTERTAINMENT SOFTWARE—2.1% Activision Blizzard, Inc. 99,622 4,413,255 Electronic Arts, Inc.* 87,826 7,500,340 HOME IMPROVEMENT RETAIL—1.6% Lowe's Companies, Inc. 7,400 534,354 The Home Depot, Inc. 65,561 8,436,389 HOTELS RESORTS & CRUISE LINES—0.9% Ctrip.com International Ltd.#* 39,037 1,817,953 Norwegian Cruise Line Holdings Ltd.* 74,300 2,801,110 Royal Caribbean Cruises Ltd. 8,540 640,073 HOUSEWARES & SPECIALTIES—1.8% Newell Brands, Inc. 194,793 HYPERMARKETS & SUPER CENTERS—0.4% Costco Wholesale Corp. 14,552 INDUSTRIAL CONGLOMERATES—4.3% 3M Co. 4,700 828,281 General Electric Co. 79,214 2,346,319 Honeywell International, Inc. 180,050 20,992,029 INDUSTRIAL GASES—0.8% Air Products & Chemicals, Inc. 27,800 INTEGRATED OIL & GAS—0.3% TOTAL SA# 31,606 - 4 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTEGRATED TELECOMMUNICATION SERVICES—0.4% AT&T, Inc. 54,853 $ INTERNET RETAIL—5.8% Amazon.com, Inc.* 37,736 31,596,730 NetFlix, Inc.* 7,251 714,586 INTERNET SOFTWARE & SERVICES—15.2% Alibaba Group Holding Ltd.#* 46,397 4,908,339 Alphabet, Inc., Cl. C* 56,116 43,618,406 comScore, Inc.* 23,100 708,246 Facebook, Inc., Cl. A* 214,701 27,539,697 Match Group, Inc.* 58,300 1,037,157 Palantir Technologies, Inc., Cl. A* ,@ 41,286 454,146 Yahoo! Inc.* 157,664 6,795,318 INVESTMENT BANKING & BROKERAGE—0.8% Morgan Stanley 131,106 LIFE SCIENCES TOOLS & SERVICES—1.8% Thermo Fisher Scientific, Inc. 62,004 MANAGED HEALTH CARE—3.2% Aetna, Inc. 9,600 1,108,320 Centene Corp.* 42,030 2,814,329 Humana, Inc. 6,200 1,096,718 UnitedHealth Group, Inc. 91,071 12,749,940 MOVIES & ENTERTAINMENT—0.2% Time Warner, Inc. 10,788 OIL & GAS EQUIPMENT & SERVICES—0.4% Halliburton Company 53,489 OIL & GAS EXPLORATION & PRODUCTION—1.3% Anadarko Petroleum Corp. 65,536 4,152,361 EOG Resources, Inc. 11,300 1,092,823 Pioneer Natural Resources Co. 9,500 1,763,675 PHARMACEUTICALS—4.3% Allergan PLC.* 68,517 15,780,151 Bristol-Myers Squibb Co. 64,173 3,460,208 Eli Lilly & Co. 58,712 4,712,225 RAILROADS—0.5% Union Pacific Corp. 28,974 RESEARCH & CONSULTING SERVICES—0.4% Verisk Analytics, Inc., Cl. A* 28,500 RESTAURANTS—0.4% Starbucks Corp. 37,631 SEMICONDUCTOR EQUIPMENT—0.8% ASML Holding NV# 40,360 SEMICONDUCTORS—3.7% Broadcom Ltd. 73,782 12,728,871 - 5 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SEMICONDUCTORS—(CONT.) NXP Semiconductors NV* 64,229 $ 6,552,000 QUALCOMM, Inc.* 20,610 1,411,785 SOFT DRINKS—1.8% PepsiCo, Inc. 92,867 SPECIALIZED CONSUMER SERVICES—0.4% ServiceMaster Global Holdings, Inc.* 60,860 SPECIALTY CHEMICALS—0.2% The Sherwin-Williams Co. 4,900 SPECIALTY STORES—0.3% Signet Jewelers Ltd. 20,297 SYSTEMS SOFTWARE—6.0% Microsoft Corp. 483,148 27,829,325 Red Hat, Inc.* 7,571 611,964 ServiceNow, Inc.* 57,589 4,558,169 TubeMogul, Inc.* 42,100 394,477 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.8% Apple, Inc. 275,827 31,182,242 Western Digital Corp. 25,455 1,488,354 TOBACCO—2.1% Altria Group, Inc. 74,725 4,724,862 Philip Morris International, Inc. 74,583 7,250,959 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc.* 137,397 TOTAL COMMON STOCKS (Cost $458,312,052) PREFERRED STOCKS—0.6% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 199,768 – Choicestream, Inc., Cl. B* ,@,(a) 445,303 262,729 INTERNET SOFTWARE & SERVICES—0.4% Palantir Technologies, Inc., Cl. B* ,@ 168,373 1,852,103 Palantir Technologies, Inc., Cl. D* ,@ 21,936 241,296 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 20,889 TOTAL PREFERRED STOCKS (Cost $2,360,207) WARRANTS—0.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., 6/22/26 @,(a) 87,152 (Cost $87,065) - 6 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) MASTER LIMITED PARTNERSHIP—0.7% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.7% The Blackstone Group LP. 157,564 $ (Cost $5,097,291) REAL ESTATE INVESTMENT TRUST—1.1% SHARES VALUE MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 97,261 SPECIALIZED—0.6% Crown Castle International Corp. 31,000 2,920,510 CyrusOne, Inc. 11,600 551,812 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $6,087,614) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE ADVERTISING—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 87,152 (Cost $166,828) Total Investments (Cost $472,111,057) (b) 97.1 % Other Assets in Excess of Liabilities 2.9 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At September 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $481,494,785, amounted to $61,185,077 which consisted of aggregate gross unrealized appreciation of $80,914,948 and aggregate gross unrealized depreciation of $19,729,871. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 9/30/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 87 % % Choicestream, Inc., 6/22/26 08/04/16 % % Choicestream, Inc., Cl. A 02/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc. 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 3,678,021 0.66 % See Notes to Financial Statements. - 7 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) COMMON STOCKS—96.5% SHARES VALUE ADVERTISING—–% Choicestream, Inc.* ,@,(a) 15,490 $ – AEROSPACE & DEFENSE—0.5% TransDigm Group, Inc.* 4,462 APPAREL ACCESSORIES & LUXURY GOODS—0.9% Ralph Lauren Corp. 23,182 APPLICATION SOFTWARE—5.0% Adobe Systems, Inc.* 47,701 5,177,467 Ellie Mae, Inc.* 31,311 3,297,048 salesforce.com, Inc.* 36,934 2,634,502 Ultimate Software Group, Inc.* 8,983 1,836,035 ASSET MANAGEMENT & CUSTODY BANKS—2.7% Affiliated Managers Group, Inc.* 7,835 1,133,725 WisdomTree Investments, Inc. 560,904 5,771,702 BIOTECHNOLOGY—6.2% ACADIA Pharmaceuticals, Inc.* 101,873 3,240,580 Alexion Pharmaceuticals, Inc.* 20,467 2,508,026 Biogen, Inc.* 6,014 1,882,563 BioMarin Pharmaceutical, Inc.* 27,450 2,539,674 Celgene Corp.* 28,323 2,960,603 Incyte Corp.* 11,834 1,115,828 Vertex Pharmaceuticals, Inc.* 20,272 1,767,921 BREWERS—0.7% Molson Coors Brewing Co., Cl. B 17,652 CABLE & SATELLITE—2.3% Comcast Corporation, Cl. A 88,064 COMMUNICATIONS EQUIPMENT—1.6% F5 Networks, Inc.* 21,145 2,635,513 Palo Alto Networks, Inc.* 8,827 1,406,406 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.0% Wabtec Corp. 31,365 CONSUMER FINANCE—2.8% LendingClub Corp.* 1,173,441 DATA PROCESSING & OUTSOURCED SERVICES—4.4% Euronet Worldwide, Inc.* 24,638 2,016,128 Visa, Inc., Cl. A 114,966 9,507,688 FINANCIAL EXCHANGES & DATA—2.5% IntercontinentalExchange Group, Inc. 6,596 1,776,699 MarketAxess Holdings, Inc. 27,741 4,593,632 GENERAL MERCHANDISE STORES—1.2% Dollar Tree, Inc.* 40,768 - 8 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—3.7% Edwards Lifesciences Corp.* 41,878 $ 5,048,812 Intuitive Surgical, Inc.* 6,208 4,499,744 HEALTH CARE TECHNOLOGY—2.6% Medidata Solutions, Inc.* 49,080 2,736,701 Veeva Systems, Inc., Cl. A* 94,734 3,910,619 HOME ENTERTAINMENT SOFTWARE—2.3% Activision Blizzard, Inc. 66,253 2,935,008 Electronic Arts, Inc.* 34,400 2,937,760 HOME FURNISHING RETAIL—0.2% Williams-Sonoma, Inc. 12,027 HOME IMPROVEMENT RETAIL—1.2% The Home Depot, Inc. 23,274 HOUSEWARES & SPECIALTIES—1.5% Newell Brands, Inc. 73,232 INDUSTRIAL CONGLOMERATES—1.9% Danaher Corp. 62,713 INTERNET RETAIL—6.1% Amazon.com, Inc.* 15,285 12,798,284 The Priceline Group, Inc.* 2,037 2,997,425 INTERNET SOFTWARE & SERVICES—14.3% Alphabet, Inc., Cl. C* 18,869 14,666,685 Facebook, Inc., Cl. A* 88,659 11,372,290 GrubHub, Inc.* 85,161 3,661,071 Nutanix, Inc., Cl. A* 2,098 77,626 Palantir Technologies, Inc., Cl. A* ,@ 25,072 275,792 Shopify, Inc.* 86,495 3,712,366 Yahoo! Inc.* 73,790 3,180,349 LIFE SCIENCES TOOLS & SERVICES—2.6% Bio-Techne Corp. 46,334 5,073,573 Thermo Fisher Scientific, Inc. 10,872 1,729,300 MANAGED HEALTH CARE—1.3% Centene Corp.* 51,338 MOVIES & ENTERTAINMENT—0.5% Time Warner, Inc. 16,198 OIL & GAS EXPLORATION & PRODUCTION—0.9% EOG Resources, Inc. 23,777 PACKAGED FOODS & MEATS—1.0% The Kraft Heinz Co. 27,935 PHARMACEUTICALS—1.2% Eli Lilly & Co. 38,718 RESEARCH & CONSULTING SERVICES—0.7% Verisk Analytics, Inc., Cl. A* 21,390 - 9 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE RESTAURANTS—1.9% Shake Shack, Inc., Cl. A* 139,610 $ SEMICONDUCTORS—2.4% Microsemi Corp.* 41,628 1,747,543 Skyworks Solutions, Inc. 59,040 4,495,306 SOFT DRINKS—1.5% PepsiCo, Inc. 35,986 SPECIALTY CHEMICALS—0.5% WR Grace & Co. 17,156 SYSTEMS SOFTWARE—5.8% Microsoft Corp. 130,555 7,519,968 Proofpoint, Inc.* 36,471 2,729,854 ServiceNow, Inc.* 48,747 3,858,325 TubeMogul, Inc.* 102,421 959,685 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.4% Apple, Inc. 147,562 TOBACCO—1.9% Philip Morris International, Inc. 50,631 TRADING COMPANIES & DISTRIBUTORS—1.7% HD Supply Holdings, Inc.* 139,646 TRUCKING—0.6% Old Dominion Freight Line, Inc.* 22,697 TOTAL COMMON STOCKS (Cost $222,617,535) PREFERRED STOCKS—0.8% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 133,576 – Choicestream, Inc., Cl. B* ,@,(a) 284,863 168,069 INTERNET SOFTWARE & SERVICES—0.5% Palantir Technologies, Inc., Cl. B* ,@ 102,250 1,124,750 Palantir Technologies, Inc., Cl. D* ,@ 13,322 146,542 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 13,642 TOTAL PREFERRED STOCKS (Cost $1,482,765) WARRANTS—0.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., 6/22/26 @,(a) 39,603 (Cost $39,564) MASTER LIMITED PARTNERSHIP—0.8% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.8% The Blackstone Group LP. 78,113 (Cost $1,883,071) - 10 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—1.1% SHARES VALUE SPECIALIZED—1.1% Lamar Advertising Co., Cl. A 43,018 $ (Cost $2,789,677) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE ADVERTISING—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 39,603 (Cost $74,961) Total Investments (Cost $228,887,573) (b) 99.2 % Other Assets in Excess of Liabilities 0.8 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At September 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $236,107,572, amounted to $20,242,219 which consisted of aggregate gross unrealized appreciation of $29,413,138 and aggregate gross unrealized depreciation of $9,170,919. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 9/30/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 % % Choicestream, Inc., 6/22/26 08/04/16 % % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc. 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 2,247,573 0.87 % See Notes to Financial Statements - 11 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) COMMON STOCKS—91.9% SHARES VALUE ADVERTISING—–% Choicestream, Inc.* ,@,(a) 7,853 $ – AEROSPACE & DEFENSE—2.1% Hexcel Corp. 20,783 920,687 TransDigm Group, Inc.* 6,100 1,763,632 AIRLINES—1.0% Southwest Airlines Co. 31,000 ALTERNATIVE CARRIERS—0.7% Zayo Group Holdings, Inc.* 31,331 APPAREL ACCESSORIES & LUXURY GOODS—3.2% Hanesbrands, Inc. 36,800 929,200 Michael Kors Holdings Ltd.* 12,900 603,591 PVH Corp. 12,576 1,389,648 Under Armour, Inc., Cl. A* 17,400 673,032 Under Armour, Inc., Cl. C* 11,380 385,327 APPAREL RETAIL—2.0% Burlington Stores, Inc.* 12,400 1,004,648 Ross Stores, Inc. 23,100 1,485,330 APPLICATION SOFTWARE—1.2% Gridsum Holding, Inc.#* 18,780 316,443 Mobileye NV* 19,264 820,068 Splunk, Inc.* 6,400 375,552 AUTO PARTS & EQUIPMENT—2.9% Delphi Automotive PLC. 19,800 1,412,136 Johnson Controls International PLC. 27,607 1,284,554 WABCO Holdings, Inc.* 7,929 900,179 AUTOMOTIVE RETAIL—1.3% O'Reilly Automotive, Inc.* 5,800 BIOTECHNOLOGY—4.3% ARIAD Pharmaceuticals, Inc.* 40,310 551,844 BioMarin Pharmaceutical, Inc.* 11,957 1,106,262 Bluebird Bio, Inc.* 8,826 598,226 Incyte Corp.* 9,000 848,610 Sarepta Therapeutics, Inc.* 11,739 720,892 TESARO, Inc.* 6,300 631,512 Ultragenyx Pharmaceutical, Inc.* 4,300 305,042 Vertex Pharmaceuticals, Inc.* 8,139 709,802 BROADCASTING—0.7% CBS Corp., Cl. B 15,300 BUILDING PRODUCTS—2.1% Allegion PLC. 22,237 1,532,352 Fortune Brands Home & Security, Inc. 19,300 1,121,330 - 12 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE COMMUNICATIONS EQUIPMENT—2.7% F5 Networks, Inc.* 8,700 $ 1,084,368 Finisar Corp.* 41,373 1,232,916 Palo Alto Networks, Inc.* 6,849 1,091,251 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.0% Wabtec Corp. 15,900 CONSUMER FINANCE—0.3% LendingClub Corp.* 68,000 DATA PROCESSING & OUTSOURCED SERVICES—4.8% Euronet Worldwide, Inc.* 9,297 760,774 Fiserv, Inc.* 15,067 1,498,714 FleetCor Technologies, Inc.* 2,910 505,554 MAXIMUS, Inc. 16,100 910,616 Sabre Corp. 33,712 950,004 Syntel, Inc. 7,185 301,123 WNS Holdings Ltd.#* 39,006 1,168,230 DISTILLERS & VINTNERS—0.4% Constellation Brands Inc., Cl. A 2,900 ELECTRICAL COMPONENTS & EQUIPMENT—0.9% Acuity Brands, Inc. 1,300 343,980 AMETEK, Inc. 16,964 810,540 ELECTRONIC COMPONENTS—0.6% Dolby Laboratories Inc., Cl. A 5,128 278,399 Universal Display Corp.* 9,233 512,524 ENVIRONMENTAL & FACILITIES SERVICES—0.5% Stericycle, Inc.* 7,281 FINANCIAL EXCHANGES & DATA—3.0% IntercontinentalExchange Group, Inc. 3,363 905,858 MarketAxess Holdings, Inc. 3,300 546,447 Moody's Corp. 2,800 303,184 MSCI, Inc. 7,558 634,418 S&P Global, Inc. 11,387 1,441,139 FOOD DISTRIBUTORS—1.1% Performance Food Group Co.* 56,400 GENERAL MERCHANDISE STORES—2.0% Dollar General Corp. 15,600 1,091,844 Dollar Tree, Inc.* 18,379 1,450,654 HEALTH CARE EQUIPMENT—6.6% ABIOMED, Inc.* 12,000 1,542,960 DexCom, Inc.* 22,900 2,007,414 Edwards Lifesciences Corp.* 15,400 1,856,624 IDEXX Laboratories, Inc.* 13,700 1,544,401 - 13 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—(CONT.) Insulet Corp.* 12,100 $ 495,374 Masimo Corp.* 9,029 537,135 Nevro Corp.* 3,744 390,836 HEALTH CARE FACILITIES—3.0% Acadia Healthcare Co., Inc.* 14,500 718,475 Amsurg Corp.* 11,400 764,370 Universal Health Services, Inc., Cl. B 8,689 1,070,659 VCA Antech, Inc.* 17,300 1,210,654 HEALTH CARE TECHNOLOGY—0.4% Medidata Solutions, Inc.* 9,002 HOME ENTERTAINMENT SOFTWARE—1.7% Electronic Arts, Inc.* 25,053 HOTELS RESORTS & CRUISE LINES—5.3% Carnival Corp. 51,100 2,494,702 Ctrip.com International Ltd.#* 6,000 279,420 Norwegian Cruise Line Holdings Ltd.* 17,311 652,625 Royal Caribbean Cruises Ltd. 44,355 3,324,407 HOUSEHOLD PRODUCTS—1.1% Church & Dwight Co., Inc. 27,800 HOUSEWARES & SPECIALTIES—2.4% Newell Brands, Inc. 58,232 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.3% WageWorks, Inc.* 5,600 INDUSTRIAL GASES—0.9% Air Products & Chemicals, Inc. 7,346 INDUSTRIAL MACHINERY—0.5% Colfax Corp.* 19,176 INTERNET RETAIL—0.4% Expedia, Inc. 2,898 338,255 Wayfair, Inc., Cl. A* 5,500 216,535 INTERNET SOFTWARE & SERVICES—2.5% comScore, Inc.* 21,200 649,992 Cornerstone OnDemand, Inc.* 8,500 390,575 GrubHub, Inc.* 19,276 828,675 Nutanix, Inc., Cl. A* 1,040 38,480 Palantir Technologies, Inc., Cl. A* ,@ 12,572 138,292 Q2 Holdings, Inc.* 23,600 676,376 Stamps.com, Inc.* 5,200 491,452 INVESTMENT BANKING & BROKERAGE—0.7% TD Ameritrade Holding Corp. 25,900 IT CONSULTING & OTHER SERVICES—0.8% InterXion Holding NV* 27,300 - 14 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LEISURE PRODUCTS—0.6% Coach, Inc. 20,800 $ LIFE SCIENCES TOOLS & SERVICES—0.7% Charles River Laboratories International, Inc.* 6,000 500,040 Patheon NV* 14,400 426,672 MANAGED HEALTH CARE—0.2% Centene Corp.* 2,800 METAL & GLASS CONTAINERS—1.0% Ball Corp. 14,745 OIL & GAS DRILLING—0.3% Patterson-UTI Energy, Inc. 15,900 OIL & GAS EQUIPMENT & SERVICES—0.1% Weatherford International PLC.* 28,800 OIL & GAS EXPLORATION & PRODUCTION—1.1% Devon Energy Corp. 6,300 277,893 PDC Energy, Inc.* 4,827 323,699 Pioneer Natural Resources Co. 4,100 761,165 PACKAGED FOODS & MEATS—2.0% ConAgra Foods, Inc. 4,300 202,573 Mead Johnson Nutrition Co., Cl. A 4,400 347,644 Pinnacle Foods, Inc. 19,370 971,793 TreeHouse Foods, Inc.* 10,990 958,218 PHARMACEUTICALS—1.0% Aerie Pharmaceuticals, Inc.* 18,513 698,681 Akorn, Inc.* 8,500 231,710 Dermira, Inc.* 11,209 379,088 REGIONAL BANKS—1.0% Citizens Financial Group, Inc. 24,800 612,808 Signature Bank* 5,800 687,010 RESEARCH & CONSULTING SERVICES—1.5% Verisk Analytics, Inc., Cl. A* 22,600 SEMICONDUCTOR EQUIPMENT—0.6% Lam Research Corp. 7,921 SEMICONDUCTORS—5.1% Broadcom Ltd. 12,500 2,156,500 Cavium Networks, Inc.* 13,185 767,367 Microsemi Corp.* 15,715 659,716 NXP Semiconductors NV* 11,312 1,153,937 Skyworks Solutions, Inc. 21,990 1,674,318 SPECIALIZED CONSUMER SERVICES—0.9% ServiceMaster Global Holdings, Inc.* 34,522 SPECIALTY CHEMICALS—3.0% Axalta Coating Systems Ltd.* 13,580 383,906 - 15 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY CHEMICALS—(CONT.) Balchem Corp. 13,300 $ 1,031,149 PPG Industries, Inc. 7,292 753,701 The Sherwin-Williams Co. 2,130 589,286 WR Grace & Co. 14,066 1,038,071 SPECIALTY STORES—1.1% Tractor Supply Co. 8,873 597,597 Ulta Salon, Cosmetics & Fragrance, Inc.* 3,200 761,536 SYSTEMS SOFTWARE—3.6% Fortinet, Inc.* 28,042 1,035,591 Proofpoint, Inc.* 7,978 597,153 ServiceNow, Inc.* 28,060 2,220,949 TubeMogul, Inc.* 74,400 697,128 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.5% Western Digital Corp. 11,659 TRADING COMPANIES & DISTRIBUTORS—1.5% HD Supply Holdings, Inc.* 50,249 1,606,963 SiteOne Landscape Supply, Inc.* 8,200 294,626 TRUCKING—0.7% Old Dominion Freight Line, Inc.* 13,400 TOTAL COMMON STOCKS (Cost $105,824,273) PREFERRED STOCKS—1.7% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 67,720 – Choicestream, Inc., Cl. B* ,@,(a) 148,200 87,438 BIOTECHNOLOGY—0.9% Prosetta Biosciences, Inc.* ,@,(a) 170,419 633,959 Tolero Pharmaceuticals, Inc.* ,@,(a) 356,682 524,322 INTERNET SOFTWARE & SERVICES—0.5% Palantir Technologies, Inc., Cl. B* ,@ 51,276 564,036 Palantir Technologies, Inc., Cl. D* ,@ 6,681 73,491 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 7,214 TOTAL PREFERRED STOCKS (Cost $2,602,121) WARRANTS—0.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., 6/22/26 @,(a) 19,629 (Cost $19,610) - 16 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—3.4% SHARES VALUE HEALTH CARE—0.5% Omega Healthcare Investors, Inc. 17,000 $ MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 19,771 SPECIALIZED—2.4% Crown Castle International Corp. 11,502 1,083,603 CyrusOne, Inc. 8,360 397,685 Lamar Advertising Co., Cl. A 23,993 1,566,983 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $4,357,251) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE ADVERTISING—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 19,629 (Cost $20) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 244,501 (Cost $244,501) Total Investments (Cost $113,047,776) (b) 97.2 % Other Assets in Excess of Liabilities 2.8 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At September 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $113,081,943, amounted to $9,640,631 which consisted of aggregate gross unrealized appreciation of $14,501,496 and aggregate gross unrealized depreciation of $4,860,865. * Non-income producing security. - 17 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 9/30/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 20 % % Choicestream, Inc., 6/22/26 08/04/16 % % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc. 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % 9 % Total $ 2,561,369 2.04 % See Notes to Financial Statements - 18 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) COMMON STOCKS—87.1% SHARES VALUE AEROSPACE & DEFENSE—0.3% Hexcel Corp. 290 $ APPAREL ACCESSORIES & LUXURY GOODS—0.8% Ralph Lauren Corp. 280 APPAREL RETAIL—1.0% Burlington Stores, Inc.* 440 APPLICATION SOFTWARE—10.4% Blackbaud, Inc. 1,170 77,618 Ellie Mae, Inc.* 345 36,329 Everbridge, Inc.* 797 13,437 Fair Isaac Corp. 155 19,311 HubSpot, Inc.* 410 23,624 Manhattan Associates, Inc.* 459 26,448 Mobileye NV* 1,641 69,857 Splunk, Inc.* 326 19,130 Tyler Technologies, Inc.* 295 50,513 Ultimate Software Group, Inc.* 215 43,944 ASSET MANAGEMENT & CUSTODY BANKS—2.7% Affiliated Managers Group, Inc.* 170 24,599 WisdomTree Investments, Inc. 7,085 72,905 BIOTECHNOLOGY—5.5% ACADIA Pharmaceuticals, Inc.* 1,385 44,057 Alexion Pharmaceuticals, Inc.* 280 34,311 Halozyme Therapeutics, Inc.* 1,212 14,641 Incyte Corp.* 385 36,302 Neurocrine Biosciences, Inc.* 575 29,118 TESARO, Inc.* 310 31,074 Ultragenyx Pharmaceutical, Inc.* 179 12,698 BREWERS—0.4% Craft Brew Alliance, Inc.* 805 BUILDING PRODUCTS—2.2% Allegion PLC. 770 53,061 Masonite International Corp.* 454 28,225 COMMUNICATIONS EQUIPMENT—0.9% Finisar Corp.* 1,118 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.6% Wabtec Corp. 725 CONSUMER FINANCE—2.9% LendingClub Corp.* 17,155 DATA PROCESSING & OUTSOURCED SERVICES—0.5% Euronet Worldwide, Inc.* 230 DISTRIBUTORS—1.2% LKQ Corp.* 1,292 - 19 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC COMPONENTS—1.0% Dolby Laboratories Inc., Cl. A 695 $ ELECTRONIC EQUIPMENT & INSTRUMENTS—0.7% FLIR Systems, Inc. 819 ELECTRONIC MANUFACTURING SERVICES—1.1% Trimble, Inc.* 1,460 FINANCIAL EXCHANGES & DATA—3.2% IntercontinentalExchange Group, Inc. 70 18,855 MarketAxess Holdings, Inc. 595 98,526 FOOD DISTRIBUTORS—0.9% Performance Food Group Co.* 1,269 GENERAL MERCHANDISE STORES—1.2% Dollar Tree, Inc.* 574 HEALTH CARE EQUIPMENT—7.8% Abaxis, Inc. 690 35,618 ABIOMED, Inc.* 321 41,274 Cantel Medical Corp. 885 69,012 DexCom, Inc.* 532 46,635 Insulet Corp.* 699 28,617 STERIS PLC. 525 38,378 Tactile Systems Technology, Inc.* 1,392 26,030 HEALTH CARE FACILITIES—1.2% Amsurg Corp.* 480 32,184 VCA Antech, Inc.* 190 13,296 HEALTH CARE SUPPLIES—2.3% DENTSPLY SIRONA, Inc. 660 39,224 Neogen Corp.* 785 43,913 HEALTH CARE TECHNOLOGY—3.8% Medidata Solutions, Inc.* 1,300 72,488 Veeva Systems, Inc., Cl. A* 1,664 68,690 HOME ENTERTAINMENT SOFTWARE—2.4% Activision Blizzard, Inc. 845 37,433 Take-Two Interactive Software, Inc.* 1,160 52,293 HOME FURNISHING RETAIL—0.5% Williams-Sonoma, Inc. 340 HUMAN RESOURCE & EMPLOYMENT SERVICES—1.8% On Assignment, Inc.* 975 35,383 WageWorks, Inc.* 489 29,785 INTERNET SOFTWARE & SERVICES—6.2% GrubHub, Inc.* 2,560 110,055 Match Group, Inc.* 3,213 57,159 Nutanix, Inc., Cl. A* 29 1,073 - 20 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT.) Palantir Technologies, Inc., Cl. A* ,@ 3,818 $ 41,998 Shopify, Inc.* 427 18,327 LEISURE FACILITIES—0.2% Planet Fitness, Inc., Cl. A* 330 LIFE SCIENCES TOOLS & SERVICES—4.1% Bio-Techne Corp. 847 92,746 Luminex Corp.* 2,486 56,482 MANAGED HEALTH CARE—1.3% Centene Corp.* 700 MOVIES & ENTERTAINMENT—1.8% Lions Gate Entertainment Corp. 3,341 PHARMACEUTICALS—0.9% Aerie Pharmaceuticals, Inc.* 283 10,680 The Medicines Co.* 581 21,927 RESTAURANTS—2.6% Shake Shack, Inc., Cl. A* 2,065 71,593 Wingstop, Inc. 842 24,671 SEMICONDUCTORS—4.6% Microsemi Corp.* 1,555 65,279 Monolithic Power Systems, Inc. 299 24,069 Skyworks Solutions, Inc. 1,064 81,013 SPECIALTY CHEMICALS—0.9% Balchem Corp. 170 13,180 WR Grace & Co. 253 18,672 SYSTEMS SOFTWARE—4.2% Proofpoint, Inc.* 808 60,479 ServiceNow, Inc.* 686 54,297 TubeMogul, Inc.* 4,147 38,857 TRADING COMPANIES & DISTRIBUTORS—1.0% HD Supply Holdings, Inc.* 1,120 TRUCKING—1.0% Old Dominion Freight Line, Inc.* 525 TOTAL COMMON STOCKS (Cost $2,817,769) PREFERRED STOCKS—9.4% SHARES VALUE BIOTECHNOLOGY—1.1% Prosetta Biosciences, Inc.* ,@,(a) 10,615 INTERNET SOFTWARE & SERVICES—5.3% Palantir Technologies, Inc., Cl. B* ,@ 15,569 171,259 Palantir Technologies, Inc., Cl. D* ,@ 2,028 22,308 - 21 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—3.0% Intarcia Therapeutics, Inc.* ,@ 3,330 $ TOTAL PREFERRED STOCKS (Cost $271,826) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 335 – (Cost $0) – REAL ESTATE INVESTMENT TRUST—3.2% SHARES VALUE SPECIALIZED—3.2% Crown Castle International Corp. 669 63,027 Lamar Advertising Co., Cl. A 859 56,101 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $114,575) Total Investments (Cost $3,204,170) (b) 99.7 % Other Assets in Excess of Liabilities 0.3 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At September 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $3,345,668, amounted to $315,295 which consisted of aggregate gross unrealized appreciation of $493,628 and aggregate gross unrealized depreciation of $178,333. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 9/30/2016 Intarcia Therapeutics, Inc. 03/27/14 $ % $ % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Total $ 385,875 10.50 % See Notes to Financial Statements - 22 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) COMMON STOCKS—89.3% SHARES VALUE AEROSPACE & DEFENSE—0.7% Hexcel Corp. 29,600 $ APPAREL RETAIL—2.3% American Eagle Outfitters, Inc. 105,100 1,877,086 Burlington Stores, Inc.* 30,300 2,454,906 APPLICATION SOFTWARE—11.7% American Software, Inc., Cl. A 219,899 2,440,879 Blackbaud, Inc. 49,400 3,277,196 Ellie Mae, Inc.* 17,400 1,832,220 Everbridge, Inc.* 39,777 670,640 Fair Isaac Corp. 10,200 1,270,818 Guidewire Software, Inc.* 28,900 1,733,422 HubSpot, Inc.* 31,000 1,786,220 Manhattan Associates, Inc.* 62,700 3,612,774 Tyler Technologies, Inc.* 30,200 5,171,146 ASSET MANAGEMENT & CUSTODY BANKS—1.9% WisdomTree Investments, Inc. 345,473 AUTOMOTIVE RETAIL—0.5% Lithia Motors, Inc., Cl. A 9,729 BIOTECHNOLOGY—3.0% ACADIA Pharmaceuticals, Inc.* 65,100 2,070,831 Halozyme Therapeutics, Inc.* 48,200 582,256 Heron Therapeutics, Inc.* 24,900 429,027 TESARO, Inc.* 18,400 1,844,416 Ultragenyx Pharmaceutical, Inc.* 9,000 638,460 BREWERS—0.4% Craft Brew Alliance, Inc.* 43,100 BUILDING PRODUCTS—1.5% Masonite International Corp.* 45,200 COMMUNICATIONS EQUIPMENT—1.2% NetScout Systems, Inc.* 75,900 CONSUMER FINANCE—2.2% LendingClub Corp.* 663,400 DATA PROCESSING & OUTSOURCED SERVICES—1.8% Euronet Worldwide, Inc.* 23,900 1,955,737 MAXIMUS, Inc. 24,300 1,374,408 ELECTRONIC COMPONENTS—2.6% Dolby Laboratories Inc., Cl. A 26,000 1,411,540 DTS, Inc. 80,900 3,441,486 ELECTRONIC EQUIPMENT & INSTRUMENTS—3.2% Cognex Corp. 82,500 4,360,950 FLIR Systems, Inc. 48,093 1,511,082 - 23 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FOOD DISTRIBUTORS—1.2% Performance Food Group Co.* 91,630 $ HEALTH CARE EQUIPMENT—8.4% Abaxis, Inc. 59,900 3,092,038 ABIOMED, Inc.* 26,700 3,433,086 Cantel Medical Corp. 53,600 4,179,728 Inogen, Inc.* 35,000 2,096,500 STERIS PLC. 18,400 1,345,040 Tactile Systems Technology, Inc.* 79,700 1,490,390 HEALTH CARE FACILITIES—2.8% Amsurg Corp.* 20,600 1,381,230 Surgery Partners, Inc.* 54,000 1,092,960 VCA Antech, Inc.* 40,300 2,820,194 HEALTH CARE SUPPLIES—4.9% Meridian Bioscience, Inc. 55,200 1,064,808 Neogen Corp.* 88,400 4,945,096 Quidel Corp.* 138,900 3,068,301 HEALTH CARE TECHNOLOGY—4.7% Medidata Solutions, Inc.* 64,300 3,585,368 Veeva Systems, Inc., Cl. A* 69,400 2,864,832 Vocera Communications, Inc.* 135,600 2,291,640 HOME ENTERTAINMENT SOFTWARE—1.4% Take-Two Interactive Software, Inc.* 58,100 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.6% On Assignment, Inc.* 52,600 1,908,854 WageWorks, Inc.* 48,800 2,972,408 INDUSTRIAL MACHINERY—2.8% Proto Labs, Inc.* 44,500 2,665,995 Sun Hydraulics Corp. 79,400 2,562,238 INTERNET SOFTWARE & SERVICES—6.0% GrubHub, Inc.* 93,335 4,012,472 NIC, Inc. 75,800 1,781,300 Nutanix, Inc., Cl. A* 1,526 56,462 Shopify, Inc.* 11,600 497,872 SPS Commerce, Inc.* 23,800 1,747,158 Stamps.com, Inc.* 32,420 3,064,014 IT CONSULTING & OTHER SERVICES—0.9% InterXion Holding NV* 48,600 LEISURE FACILITIES—0.5% Planet Fitness, Inc., Cl. A* 48,600 LIFE SCIENCES TOOLS & SERVICES—4.2% Bio-Techne Corp. 38,000 4,161,000 - 24 - THE ALGER PORTFOLIOS |ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LIFE SCIENCES TOOLS & SERVICES—(CONT.) Luminex Corp.* 113,900 $ 2,587,808 PRA Health Sciences, Inc.* 17,510 989,490 MOVIES & ENTERTAINMENT—0.7% Lions Gate Entertainment Corp. 61,900 OIL & GAS EQUIPMENT & SERVICES—0.6% RPC, Inc.* 62,900 OIL & GAS EXPLORATION & PRODUCTION—0.5% Parsley Energy, Inc., Cl. A* 27,000 PACKAGED FOODS & MEATS—0.7% TreeHouse Foods, Inc.* 14,948 PHARMACEUTICALS—1.6% Aerie Pharmaceuticals, Inc.* 23,722 895,268 Pacira Pharmaceuticals, Inc.* 33,100 1,132,682 The Medicines Co.* 23,100 871,794 RESTAURANTS—2.8% Shake Shack, Inc., Cl. A* 97,000 3,362,990 Wingstop, Inc. 60,900 1,784,370 SEMICONDUCTORS—3.1% Cavium Networks, Inc.* 25,300 1,472,460 Microsemi Corp.* 46,000 1,931,080 Monolithic Power Systems, Inc. 29,200 2,350,600 SPECIALTY CHEMICALS—2.2% Balchem Corp. 53,500 SPECIALTY STORES—0.8% Five Below, Inc.* 35,240 SYSTEMS SOFTWARE—2.9% Proofpoint, Inc.* 42,000 3,143,700 TubeMogul, Inc.* 235,183 2,203,665 TOTAL COMMON STOCKS (Cost $139,816,204) PREFERRED STOCKS—0.8% SHARES VALUE BIOTECHNOLOGY—0.4% Prosetta Biosciences, Inc.* ,@,(a) 75,383 280,425 Tolero Pharmaceuticals, Inc.* ,@,(a) 244,116 358,850 PHARMACEUTICALS—0.4% Intarcia Therapeutics, Inc.* ,@ 22,595 TOTAL PREFERRED STOCKS (Cost $1,807,354) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 13,100 – - 25 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) RIGHTS—(CONT.) SHARES VALUE BIOTECHNOLOGY—(CONT.) Neuralstem, Inc., 1/8/2019* ,@ 133,150 $ – – TOTAL RIGHTS (Cost $0) – REAL ESTATE INVESTMENT TRUST—1.5% SHARES VALUE SPECIALIZED—1.5% CyrusOne, Inc. 58,700 (Cost $1,992,147) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 427,047 (Cost $427,047) Total Investments (Cost $144,042,752) (b) 91.8 % Other Assets in Excess of Liabilities 8.2 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At September 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $147,148,922, amounted to $23,578,907 which consisted of aggregate gross unrealized appreciation of $32,236,726 and aggregate gross unrealized depreciation of $8,657,819. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 9/30/2016 Intarcia Therapeutics, Inc. 03/27/14 $ % $ % JS Kred SPV I, LLC. 06/26/15 % % Prosetta Biosciences, Inc. 02/06/15 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 1,846,896 1.00 % See Notes to Financial Statements - 26 - THE ALGER PORTFOLIOS |ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) COMMON STOCKS—94.6% SHARES VALUE ADVERTISING—–% Choicestream, Inc.* ,@,(a) 1,723 $ – AEROSPACE & DEFENSE—2.8% General Dynamics Corp. 2,550 395,658 The Boeing Co. 4,250 559,895 AIR FREIGHT & LOGISTICS—0.8% United Parcel Service, Inc., Cl. B 2,600 AIRPORT SERVICES—0.8% Macquarie Infrastructure Corp. 3,500 APPAREL RETAIL—0.9% L Brands, Inc. 2,100 148,617 VF Corp. 2,850 159,743 ASSET MANAGEMENT & CUSTODY BANKS—1.6% BlackRock, Inc. 1,500 AUTO PARTS & EQUIPMENT—2.2% Delphi Automotive PLC. 5,400 385,128 Johnson Controls International PLC. 8,213 382,151 BIOTECHNOLOGY—1.5% Amgen, Inc. 1,500 250,215 Gilead Sciences, Inc. 3,500 276,920 BREWERS—1.1% Molson Coors Brewing Co., Cl. B 3,400 CABLE & SATELLITE—2.3% Comcast Corporation, Cl. A 11,750 CASINOS & GAMING—0.6% Las Vegas Sands Corp. 3,400 COMMUNICATIONS EQUIPMENT—1.3% Cisco Systems, Inc. 14,250 CONSUMER ELECTRONICS—0.5% Garmin Ltd. 3,850 CONSUMER FINANCE—0.6% Discover Financial Services 3,850 DIVERSIFIED BANKS—4.6% JPMorgan Chase & Co. 14,650 975,544 Wells Fargo & Co. 13,422 594,326 DIVERSIFIED CHEMICALS—0.9% The Dow Chemical Co. 5,700 DRUG RETAIL—2.0% CVS Caremark Corp. 5,600 498,344 Walgreens Boots Alliance, Inc. 2,200 177,364 ELECTRICAL COMPONENTS & EQUIPMENT—0.7% Eaton Corp., PLC. 3,500 - 27 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FERTILIZERS & AGRICULTURAL CHEMICALS—0.3% Monsanto Co. 950 $ FINANCIAL EXCHANGES & DATA—1.4% CME Group, Inc. 4,730 HEALTH CARE EQUIPMENT—0.9% Becton Dickinson and Co. 1,800 HOME IMPROVEMENT RETAIL—2.1% The Home Depot, Inc. 5,600 HOTELS RESORTS & CRUISE LINES—0.6% Royal Caribbean Cruises Ltd. 2,950 HOUSEHOLD PRODUCTS—1.7% The Procter & Gamble Co. 6,566 HYPERMARKETS & SUPER CENTERS—0.9% Wal-Mart Stores, Inc. 4,050 INDUSTRIAL CONGLOMERATES—4.3% General Electric Co. 24,801 734,606 Honeywell International, Inc. 6,550 763,664 INTEGRATED OIL & GAS—4.1% Exxon Mobil Corp. 11,650 1,016,812 TOTAL SA# 8,100 386,370 INTEGRATED TELECOMMUNICATION SERVICES—3.6% AT&T, Inc. 10,850 440,618 Verizon Communications, Inc. 15,359 798,361 INTERNET SOFTWARE & SERVICES—4.8% Alphabet, Inc., Cl. A* 700 562,842 Alphabet, Inc., Cl. C* 751 583,745 Facebook, Inc., Cl. A* 3,950 506,666 INVESTMENT BANKING & BROKERAGE—2.3% Morgan Stanley 18,200 583,492 TD Ameritrade Holding Corp. 6,000 211,440 LEISURE FACILITIES—0.7% Six Flags Entertainment Corp. 4,600 LEISURE PRODUCTS—1.1% Coach, Inc. 5,550 202,908 Mattel, Inc. 6,100 184,708 MANAGED HEALTH CARE—2.6% Aetna, Inc. 4,050 467,572 UnitedHealth Group, Inc. 3,050 427,000 MOVIES & ENTERTAINMENT—0.8% Time Warner, Inc. 3,500 MULTI-LINE INSURANCE—0.7% Hartford Financial Services Group, Inc. 5,700 - 28 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MULTI-UTILITIES—0.7% Sempra Energy 2,250 $ OIL & GAS EQUIPMENT & SERVICES—0.9% Halliburton Company 7,150 OIL & GAS EXPLORATION & PRODUCTION—0.9% ConocoPhillips 7,150 OTHER DIVERSIFIED FINANCIAL SERVICES—1.1% Bank of America Corp. 24,100 PACKAGED FOODS & MEATS—0.8% The Kraft Heinz Co. 3,172 PHARMACEUTICALS—9.4% Bristol-Myers Squibb Co. 10,350 558,072 Eli Lilly & Co. 7,450 597,937 GlaxoSmithKline PLC.# 5,700 245,841 Johnson & Johnson 7,200 850,536 Pfizer, Inc. 21,386 724,344 Roche Holding AG# 8,600 266,342 RAILROADS—1.4% CSX Corp. 15,250 RESTAURANTS—1.7% Darden Restaurants, Inc. 2,850 174,762 McDonald's Corp. 3,550 409,528 SEMICONDUCTOR EQUIPMENT—0.7% Kla-Tencor Corp. 3,450 SEMICONDUCTORS—4.4% Broadcom Ltd. 3,950 681,454 Intel Corp. 14,600 551,150 QUALCOMM, Inc. 4,300 294,550 SOFT DRINKS—3.2% PepsiCo, Inc. 7,150 777,705 The Coca-Cola Co. 7,550 319,516 SYSTEMS SOFTWARE—4.0% Microsoft Corp. 23,800 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.8% Apple, Inc. 11,900 1,345,295 Western Digital Corp. 5,550 324,508 TOBACCO—2.5% Altria Group, Inc. 13,650 TOTAL COMMON STOCKS (Cost $22,941,840) CONVERTIBLE PREFERRED STOCKS—0.6% SHARES VALUE PHARMACEUTICALS—0.6% Allergan PLC., 5.50%, 3/1/2018 260 (Cost $260,000) - 29 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) PREFERRED STOCKS—0.1% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 14,862 $ – Choicestream, Inc., Cl. B* ,@,(a) 31,697 18,701 TOTAL PREFERRED STOCKS (Cost $30,903) WARRANTS—0.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., 6/22/26 @,(a) 5,597 (Cost $5,591) MASTER LIMITED PARTNERSHIP—1.8% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.3% The Blackstone Group LP. 17,650 OIL & GAS STORAGE & TRANSPORTATION—0.5% Cheniere Energy Partners LP. (b) 5,950 TOTAL MASTER LIMITED PARTNERSHIP (Cost $587,911) REAL ESTATE INVESTMENT TRUST—3.1% SHARES VALUE HEALTH CARE—0.8% Welltower, Inc. 3,900 MORTGAGE—0.7% Blackstone Mortgage Trust, Inc., Cl. A 8,000 SPECIALIZED—1.6% Crown Castle International Corp. 2,800 263,788 Lamar Advertising Co., Cl. A 4,350 284,099 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $896,419) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE ADVERTISING—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 5,597 (Cost $10,006) Total Investments (Cost $24,732,670) (c) 100.2 % Liabilities in Excess of Other Assets (0.2 )% ) NET ASSETS 100.0 % $ - 30 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) All or a portion of the security is on loan. (c) At September 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $24,631,018, amounted to $9,937,573 which consisted of aggregate gross unrealized appreciation of $10,378,910 and aggregate gross unrealized depreciation of $441,337. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 9/30/2016 Choicestream, Inc. 03/14/14 $ % $ – –% Choicestream, Inc., 11.00%, 8/05/18 08/04/16 6 % % Choicestream, Inc., 6/22/26 08/04/16 % % Choicestream, Inc., Cl. A 12/17/13 % – –% Choicestream, Inc., Cl. B 07/10/14 % % Total $ 29,783 0.08 % See Notes to Financial Statements - 31 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) COMMON STOCKS—64.1% SHARES VALUE AEROSPACE & DEFENSE—1.9% General Dynamics Corp. 3,600 $ 558,576 The Boeing Co. 6,100 803,614 AIR FREIGHT & LOGISTICS—0.6% United Parcel Service, Inc., Cl. B 3,700 AIRPORT SERVICES—0.6% Macquarie Infrastructure Corp. 5,100 APPAREL RETAIL—0.6% L Brands, Inc. 3,100 219,387 VF Corp. 4,000 224,200 ASSET MANAGEMENT & CUSTODY BANKS—1.1% BlackRock, Inc. 2,100 AUTO PARTS & EQUIPMENT—1.6% Delphi Automotive PLC. 8,000 570,560 Johnson Controls International PLC. 13,179 613,219 BIOTECHNOLOGY—1.0% Amgen, Inc. 2,000 333,620 Gilead Sciences, Inc. 5,200 411,424 BREWERS—0.7% Molson Coors Brewing Co., Cl. B 4,900 CABLE & SATELLITE—1.5% Comcast Corporation, Cl. A 16,503 CASINOS & GAMING—0.4% Las Vegas Sands Corp. 4,600 COMMUNICATIONS EQUIPMENT—0.9% Cisco Systems, Inc. 20,300 CONSUMER ELECTRONICS—0.4% Garmin Ltd. 5,700 CONSUMER FINANCE—0.5% Discover Financial Services 6,100 DIVERSIFIED BANKS—3.1% JPMorgan Chase & Co. 20,800 1,385,072 Wells Fargo & Co. 19,028 842,560 DIVERSIFIED CHEMICALS—0.6% The Dow Chemical Co. 8,400 DRUG RETAIL—1.3% CVS Caremark Corp. 7,700 685,223 Walgreens Boots Alliance, Inc. 3,200 257,984 ELECTRICAL COMPONENTS & EQUIPMENT—0.4% Eaton Corp., PLC. 4,900 FERTILIZERS & AGRICULTURAL CHEMICALS—0.2% Monsanto Co. 1,300 - 32 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FINANCIAL EXCHANGES & DATA—1.0% CME Group, Inc. 6,800 $ HEALTH CARE EQUIPMENT—0.6% Becton Dickinson and Co. 2,600 HOME IMPROVEMENT RETAIL—1.4% The Home Depot, Inc. 7,800 HOTELS RESORTS & CRUISE LINES—0.4% Royal Caribbean Cruises Ltd. 4,300 HOUSEHOLD PRODUCTS—1.1% The Procter & Gamble Co. 9,200 HYPERMARKETS & SUPER CENTERS—0.6% Wal-Mart Stores, Inc. 5,800 INDUSTRIAL CONGLOMERATES—2.9% General Electric Co. 34,907 1,033,945 Honeywell International, Inc. 8,900 1,037,651 INTEGRATED OIL & GAS—2.7% Exxon Mobil Corp. 16,100 1,405,208 TOTAL SA# 11,300 539,010 INTEGRATED TELECOMMUNICATION SERVICES—2.5% AT&T, Inc. 15,000 609,150 Verizon Communications, Inc. 22,808 1,185,560 INTERNET SOFTWARE & SERVICES—3.2% Alphabet, Inc., Cl. A* 1,000 804,060 Alphabet, Inc., Cl. C* 1,003 779,622 Facebook, Inc., Cl. A* 5,400 692,658 INVESTMENT BANKING & BROKERAGE—1.6% Morgan Stanley 26,500 849,590 TD Ameritrade Holding Corp. 8,900 313,636 LEISURE FACILITIES—0.5% Six Flags Entertainment Corp. 6,900 LEISURE PRODUCTS—0.8% Coach, Inc. 8,400 307,104 Mattel, Inc. 8,800 266,464 MANAGED HEALTH CARE—1.8% Aetna, Inc. 5,600 646,520 UnitedHealth Group, Inc. 4,500 630,000 MOVIES & ENTERTAINMENT—0.5% Time Warner, Inc. 5,000 MULTI-LINE INSURANCE—0.5% Hartford Financial Services Group, Inc. 8,700 MULTI-UTILITIES—0.5% Sempra Energy 3,300 - 33 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EQUIPMENT & SERVICES—0.6% Halliburton Company 10,000 $ OIL & GAS EXPLORATION & PRODUCTION—0.7% ConocoPhillips 10,900 OTHER DIVERSIFIED FINANCIAL SERVICES—0.8% Bank of America Corp. 35,000 PACKAGED FOODS & MEATS—0.5% The Kraft Heinz Co. 4,400 PHARMACEUTICALS—6.3% Bristol-Myers Squibb Co. 14,200 765,664 Eli Lilly & Co. 10,500 842,730 GlaxoSmithKline PLC.# 8,400 362,292 Johnson & Johnson 9,800 1,157,674 Pfizer, Inc. 30,289 1,025,888 Roche Holding AG# 12,300 380,931 RAILROADS—0.9% CSX Corp. 21,100 RESTAURANTS—1.1% Darden Restaurants, Inc. 4,000 245,280 McDonald's Corp. 4,900 565,264 SEMICONDUCTOR EQUIPMENT—0.5% Kla-Tencor Corp. 4,700 SEMICONDUCTORS—3.0% Broadcom Ltd. 5,400 931,608 Intel Corp. 20,800 785,200 QUALCOMM, Inc. 6,300 431,550 SOFT DRINKS—2.1% PepsiCo, Inc. 10,100 1,098,577 The Coca-Cola Co. 10,600 448,592 SYSTEMS SOFTWARE—2.7% Microsoft Corp. 33,500 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—3.2% Apple, Inc. 16,700 1,887,935 Western Digital Corp. 7,700 450,219 TOBACCO—1.7% Altria Group, Inc. 19,000 TOTAL COMMON STOCKS (Cost $34,753,445) CONVERTIBLE PREFERRED STOCKS—0.5% SHARES VALUE PHARMACEUTICALS—0.5% Allergan PLC., 5.50%, 3/1/2018 400 (Cost $400,000) - 34 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) MASTER LIMITED PARTNERSHIP—1.2% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.9% The Blackstone Group LP. 25,500 $ OIL & GAS STORAGE & TRANSPORTATION—0.3% Cheniere Energy Partners LP. 8,200 TOTAL MASTER LIMITED PARTNERSHIP (Cost $837,176) REAL ESTATE INVESTMENT TRUST—2.2% SHARES VALUE HEALTH CARE—0.6% Welltower, Inc. 5,500 MORTGAGE—0.4% Blackstone Mortgage Trust, Inc., Cl. A 10,900 SPECIALIZED—1.2% Crown Castle International Corp. 4,400 414,524 Lamar Advertising Co., Cl. A 6,300 411,453 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,363,906) PRINCIPAL CORPORATE BONDS—27.1% AMOUNT VALUE AGRICULTURAL & FARM MACHINERY—2.5% John Deere Capital Corp., 2.75%, 3/15/2022 1,750,000 AGRICULTURAL PRODUCTS—1.6% Cargill, Inc., 7.35%, 3/6/2019 (a) 1,000,000 DIVERSIFIED BANKS—5.2% JPMorgan Chase & Co., 4.35%, 8/15/2021 1,500,000 1,648,152 Wells Fargo & Co., 3.30%, 9/9/2024 2,000,000 2,092,580 INDUSTRIAL CONGLOMERATES—3.1% General Electric Co., 6.00%, 8/7/2019 2,000,000 INTEGRATED OIL & GAS—1.5% Total Capital SA, 4.45%, 6/24/2020 1,000,000 INTEGRATED TELECOMMUNICATION SERVICES—2.1% Verizon Communications, Inc., 5.15%, 9/15/2023 1,300,000 IT CONSULTING & OTHER SERVICES—2.9% International Business Machines Corp., 7.00%, 10/30/2025 1,525,000 PACKAGED FOODS & MEATS—2.8% Campbell Soup Co., 2.50%, 8/2/2022 2,000,000 SEMICONDUCTORS—2.4% Altera Corp., 4.10%, 11/15/2023 1,500,000 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—3.0% HP, Inc., 4.38%, 9/15/2021 2,000,000 TOTAL CORPORATE BONDS (Cost $18,739,232) Total Investments (Cost $56,093,759) (b) 95.1 % Other Assets in Excess of Liabilities 4.9 % NET ASSETS 100.0 % $ - 35 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments September 30, 2016 (Unaudited) (Continued) # American Depositary Receipts. (a) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers. These securities are however deemed to be liquid and represent 1.6% of the net assets of the Portfolio. (b) At September 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $55,931,812, amounted to $12,630,408 which consisted of aggregate gross unrealized appreciation of $13,270,859 and aggregate gross unrealized depreciation of $640,451. * Non-income producing security. See Notes to Financial Statements - 36 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Portfolios (the “Fund”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Fund operates as a series company currently issuing seven series of shares of beneficial interest: Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio, Alger Mid Cap Growth Portfolio, Alger SMid Cap Growth Portfolio, Alger Small Cap Growth Portfolio, Alger Growth & Income Portfolio, and Alger Balanced Portfolio (collectively the “Portfolios” and individually a “Portfolio”). Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio, Alger Mid Cap Growth Portfolio, Alger SMid Cap Growth Portfolio and Alger Small Cap Growth Portfolio invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Alger Growth & Income Portfolio’s investment objectives are capital appreciation and current income; and it also invests primarily in equity securities. Alger Balanced Portfolio’s investment objectives are current income and long-term capital appreciation which it seeks to achieve through investing in equity and fixed-income securities. Shares of the Portfolios are available to investment vehicles for variable annuity contracts and variable life insurance policies offered by separate accounts of life insurance companies, as well as qualified pension and retirement plans. Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio and Alger Mid Cap Growth Portfolio offer Class I-2 shares and Class S shares; each class has identical rights to assets and earnings except that only Class S shares have a plan of distribution and bear the related expenses. Alger SMid Cap Growth Portfolio, Alger Small Cap Growth Portfolio, Alger Growth & Income Portfolio, and Alger Balanced Portfolio offer only Class I-2 shares. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Portfolios value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Fund’s Board of Trustees. Investments of the Portfolios are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services - 37 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Portfolios invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that a Portfolio would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Portfolios. Unobservable inputs are inputs that reflect the Portfolios’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Portfolios’ own assump - tions in determining the fair value of investments) The Portfolios’ valuation techniques are generally consistent with either the market or income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs - 38 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Fund’s Board of Trustees (“Board”) and comprised of representatives of the Fund’s investment advisor. The Committee reports its valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Portfolios’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Portfolios will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits and Money Market Funds. (c) Security Transactions and Investment Income: Security transactions are recorded on a trade date basis. Realized gains and losses from security transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities. (d) Foreign Currency Transactions: The books and records of the Portfolios are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the - 39 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the Statement of Operations. (e) Option Contracts: When a Portfolio writes an option, an amount equal to the premium received by the Portfolio is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Portfolio on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Portfolio has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Portfolio. The Portfolio as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. The Portfolios may also purchase put and call options. Each Portfolio pays a premium which is included in the Portfolio’s Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk of loss associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (f) Lending of Fund Securities: The Portfolios may lend their securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of the Portfolio’s total assets, as defined in its prospectuses. The Portfolios earn fees on the securities loaned, which are included in interest income in the accompanying Statements of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Portfolio. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Portfolios may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Portfolios are required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Portfolios. Collateral is returned to the borrower upon settlement of the loan. - 40 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) (g) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Portfolios on the ex-dividend date. Alger Growth & Income Portfolio declares and pays dividends from net investment income quarterly. The dividends from net investment income of the other Portfolios are declared and paid annually. With respect to all Portfolios, dividends from net realized gains, offset by any loss carryforward, are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of the Portfolio’s distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at fiscal year end and have no impact on the net asset value of the Portfolios and are designed to present the Portfolio’s capital accounts on a tax basis. (h) Federal Income Taxes: It is each Portfolio’s policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided that the Portfolio maintains such compliance, no federal income tax provision is required. Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes (“ASC 740”) requires the Portfolios to measure and recognize in their financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Portfolios file income tax returns in the U.S. Federal jurisdiction, as well as the New York State and New York City jurisdictions. The statute of limitations on the Portfolios’ tax returns remains open for the tax years 2012-2015. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (i) Allocation Methods: The Fund accounts separately for the assets, liabilities and operations of each Portfolio. Expenses directly attributable to each Portfolio are charged to that Portfolio’s operations; expenses which are applicable to all Portfolios are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of each Portfolio are allocated among the Portfolio’s classes based on relative net assets, with the exception of distribution fees and transfer agency fees. - 41 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) (j) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. Actual results may differ from those estimates. NOTE 3 — Fair Value Measurements: The major categories of securities and their respective fair value inputs are detailed in each Portfolio’s Schedule of Investments. Based upon the nature, characteristics, and risks associated with their investments as of September 30, 2016, the Portfolios have determined that presenting them by security type and sector is appropriate. Alger Capital Appreciation Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 98,909,252 $ 98,909,252 — — Consumer Staples 37,234,406 37,234,406 — — Energy 10,917,051 10,917,051 — — Financials 5,231,305 5,231,305 — — Health Care 99,226,731 99,226,731 — — Industrials 43,228,595 43,228,595 — — Information Technology 222,674,964 222,220,818 — 454,146 Materials 6,873,906 6,873,906 — — Telecommunication Services 4,800,510 4,800,510 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Consumer Discretionary 87,152 — — 87,152 MASTER LIMITED PARTNERSHIP Financials 4,022,609 4,022,609 — — PREFERRED STOCKS Consumer Discretionary 262,729 — — 262,729 Health Care 695,186 — — 695,186 Information Technology 2,093,399 — — 2,093,399 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 2,864,336 2,864,336 — — Real Estate 3,472,322 3,472,322 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — WARRANTS Consumer Discretionary 85,409 — — 85,409 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 42 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Large Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 40,795,756 $ 40,795,756 — — Consumer Staples 13,275,195 13,275,195 — — Energy 2,299,474 2,299,474 — — Financials 20,527,623 20,527,623 — — Health Care 45,559,044 45,559,044 — — Industrials 16,528,776 16,528,776 — — Information Technology 109,322,299 109,046,507 — 275,792 Materials 1,266,113 1,266,113 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Consumer Discretionary 39,603 — — 39,603 MASTER LIMITED PARTNERSHIP Financials 1,994,225 1,994,225 — — PREFERRED STOCKS Consumer Discretionary 168,069 — — 168,069 Health Care 454,006 — — 454,006 Information Technology 1,271,292 — — 1,271,292 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 2,809,505 2,809,505 — — WARRANTS Consumer Discretionary 38,811 — — 38,811 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 43 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 27,826,847 $ 27,826,847 — — Consumer Staples 5,693,945 5,693,945 — — Energy 1,880,296 1,880,296 — — Financials 6,463,820 6,463,820 — — Health Care 20,536,722 20,536,722 — — Industrials 16,081,713 16,081,713 — — Information Technology 30,543,269 30,404,977 — 138,292 Materials 6,108,864 6,108,864 — — Telecommunication Services 930,844 930,844 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Consumer Discretionary 19,629 — — 19,629 PREFERRED STOCKS Consumer Discretionary 87,438 — — 87,438 Health Care 1,398,363 — — 1,398,363 Information Technology 637,527 — — 637,527 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 582,256 582,256 — — Real Estate 3,650,921 3,650,921 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — SPECIAL PURPOSE VEHICLE Financials 260,883 — — 260,883 WARRANTS Consumer Discretionary 19,237 — — 19,237 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 44 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger SMid Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 342,129 $ 342,129 — — Consumer Staples 46,629 46,629 — — Financials 320,903 320,903 — — Health Care 986,267 986,267 — — Industrials 290,335 290,335 — — Information Technology 1,179,843 1,137,845 — 41,998 Materials 31,852 31,852 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 150,310 — — 150,310 Information Technology 193,567 — — 193,567 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 119,128 119,128 — — RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 45 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 14,041,269 $ 14,041,269 — — Consumer Staples 4,387,313 4,387,313 — — Energy 1,961,490 1,961,490 — — Financials 7,654,729 7,654,729 — — Health Care 54,954,243 54,954,243 — — Industrials 14,230,859 14,230,859 — — Information Technology 64,710,816 64,710,816 — — Materials 4,147,855 4,147,855 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 1,391,237 — — 1,391,237 REAL ESTATE INVESTMENT TRUST Real Estate 2,792,359 2,792,359 — — RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 455,659 — — 455,659 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Growth & Income Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 4,674,850 $ 4,674,850 — — Consumer Staples 4,174,649 4,174,649 — — Energy 2,034,884 2,034,884 — — Financials 4,241,829 4,241,829 — — Health Care 4,988,293 4,988,293 — — Industrials 3,724,609 3,724,609 — — Information Technology 6,913,600 6,913,600 — — Materials 392,521 392,521 — — Telecommunication Services 1,238,979 1,238,979 — — Utilities 241,178 241,178 — — TOTAL COMMON STOCKS $ $ — — CONVERTIBLE PREFERRED STOCKS Health Care 213,624 213,624 — — CORPORATE BONDS Consumer Discretionary 5,597 — — 5,597 MASTER LIMITED PARTNERSHIP Energy 174,097 174,097 — — Financials 450,605 450,605 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — - 46 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Growth & Income Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 PREFERRED STOCKS Consumer Discretionary 18,701 — — 18,701 REAL ESTATE INVESTMENT TRUST Financials 235,600 235,600 — — Real Estate 839,490 839,490 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — WARRANTS Consumer Discretionary 5,485 — — 5,485 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Balanced Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 6,739,146 $ 6,739,146 — — Consumer Staples 5,867,606 5,867,606 — — Energy 2,866,841 2,866,841 — — Financials 6,127,999 6,127,999 — — Health Care 7,024,041 7,024,041 — — Industrials 5,228,471 5,228,471 — — Information Technology 9,664,005 9,664,005 — — Materials 568,232 568,232 — — Telecommunication Services 1,794,710 1,794,710 — — Utilities 353,727 353,727 — — TOTAL COMMON STOCKS $ $ — — CONVERTIBLE PREFERRED STOCKS Health Care 328,652 328,652 — — CORPORATE BONDS Consumer Staples 3,189,285 — 3,189,285 — Energy 1,099,487 — 1,099,487 — Financials 3,740,732 — 3,740,732 — Industrials 4,082,226 — 4,082,226 — Information Technology 5,921,239 — 5,921,239 — Telecommunication Services 1,516,657 — 1,516,657 — TOTAL CORPORATE BONDS $ — $ — MASTER LIMITED PARTNERSHIP Energy 239,932 239,932 — — Financials 651,015 651,015 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — REAL ESTATE INVESTMENT TRUST Financials 321,005 321,005 — — Real Estate 1,237,212 1,237,212 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — TOTAL INVESTMENTS IN SECURITIES $ $ $ — - 47 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Portfolio Common Stocks Opening balance at January 1, 2016 $ 426,719 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 27,427 Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 454,146 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ 27,427 Alger Capital Appreciation Portfolio Corporate Bonds Opening balance at January 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 87,065 Purchases and sales Purchases 87 Sales – Closing balance at September 30, 2016 87,152 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ 87,065 Alger Capital Appreciation Portfolio Preferred Stocks Opening balance at January 1, 2016 $ 2,980,148 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 71,166 Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 3,051,314 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ 71,166 - 48 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Portfolio Warrants Opening balance at January 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (1,656 ) Purchases and sales Purchases 87,065 Sales – Closing balance at September 30, 2016 85,409 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ (1,656 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Large Cap Growth Portfolio Common Stocks Opening balance at January 1, 2016 $ 259,733 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 16,059 Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 275,792 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ 16,059 - 49 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Large Cap Growth Portfolio Corporate Bonds Opening balance at January 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 39,563 Purchases and sales Purchases 40 Sales – Closing balance at September 30, 2016 39,603 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ 39,563 Alger Large Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2016 $ 1,857,052 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 36,315 Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 1,893,367 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ 36,315 Alger Large Cap Growth Portfolio Warrants Opening balance at January 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (753 ) Purchases and sales Purchases 39,564 Sales – Closing balance at September 30, 2016 38,811 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ (753 ) - 50 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Portfolio Common Stocks Opening balance at January 1, 2016 $ 130,275 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 8,017 Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 138,292 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ 8,017 Alger Mid Cap Growth Portfolio Corporate Bonds Opening balance at January 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 19,609 Purchases and sales Purchases 20 Sales – Closing balance at September 30, 2016 19,629 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ 19,609 Alger Mid Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2016 $ 2,793,958 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (670,630 ) Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 2,123,328 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ (670,630 ) - 51 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Mid Cap Growth Portfolio Vehicle Opening balance at January 1, 2016 $ 244,501 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 16,382 Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 260,883 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ 16,382 Alger Mid Cap Growth Portfolio Warrants Opening balance at January 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (373 ) Purchases and sales Purchases 19,610 Sales – Closing balance at September 30, 2016 19,237 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ (373 ) - 52 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Portfolio Common Stocks Opening balance at January 1, 2016 $ 38,562 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 3,436 Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 41,998 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ 3,436 Alger SMid Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2016 $ 351,184 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (7,307 ) Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 343,877 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ (7,307 ) Alger SMid Cap Growth Portfolio Rights Opening balance at January 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ — - 53 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2016 $ 1,928,389 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (537,152 ) Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 1,391,237 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ (537,152 ) Alger Small Cap Growth Portfolio Rights Opening balance at January 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ — - 54 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Small Cap Growth Portfolio Vehicle Opening balance at January 1, 2016 $ 427,047 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 28,612 Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 455,659 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ 28,612 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Portfolio Common Stocks Opening balance at January 1, 2016 $ 724 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (724 ) Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ (724 ) - 55 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Portfolio Corporate Bonds Opening balance at January 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 5,591 Purchases and sales Purchases 6 Sales – Closing balance at September 30, 2016 5,597 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ 5,591 Alger Growth & Income Portfolio Preferred Stocks Opening balance at January 1, 2016 $ 19,555 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (854 ) Purchases and sales Purchases – Sales – Closing balance at September 30, 2016 18,701 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ (854 ) Alger Growth & Income Portfolio Warrants Opening balance at January 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (106 ) Purchases and sales Purchases 5,591 Sales – Closing balance at September 30, 2016 5,485 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2016 $ (106 ) - 56 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The following table provides quantitative information about our Level 3 fair value measurements of our investments as of September 30, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 57 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Fair Value September 30, Valuation Unobservable 2016 Methodology Input Input/ Range Alger Capital Appreciation Portfolio Common Stocks $ 0 Income Discount Rate 40 % Approach Common Stocks 454,146 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 262,729 Income Discount Rate 40 % Approach Preferred Stocks 695,186 Discounted Cash Discount Rate 20 % Flow Preferred Stocks 2,093,399 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Corporate Bonds 87,152 Income Discount Rate 40 % Approach Warrants 85,409 Income Discount Rate 40 % Approach Alger Large Cap Growth Portfolio Common Stocks $ 0 Income Discount Rate 40 % Approach Common Stocks 275,792 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 168,069 Income Discount Rate 40 % Approach Preferred Stocks 454,006 Discounted Cash Discount Rate 20 % Flow Preferred Stocks 1,271,292 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Corporate Bonds 39,603 Income Discount Rate 40 % Approach Warrants 38,811 Income Discount Rate 40 % Approach) Alger Mid Cap Growth Portfolio Common Stocks $ 0 Income Discount Rate 40 % Approach Common Stocks 138,292 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 87,438 Income Discount Rate 40 % Approach - 58 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Preferred Stocks 637,527 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 633,959 Discounted Cash Discount Rate 28 % Flow Preferred Stocks 524,322 Discounted Cash Discount Rate 20.7 % Flow Weight 40 % Liquidation Estimated Recover NA Analysis Levels Weight 60 % Preferred Stocks 240,082 Discounted Cash Discount Rate 20 % Flow Special Purpose Vehicle 260,883 Performance Market Multiple 4.38x-4.88x Multiple Methodology (xRevenue) Corporate Bonds 19,629 Income Discount Rate 40 % Approach Warrants 19,237 Income Discount Rate 40 % Approach Alger SMid Cap Growth Portfolio Common Stocks 41,998 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 193,567 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 150,310 Discounted Cash Discount Rate 20.0-28.0% Flow Alger Small Cap Growth Portfolio Preferred Stocks 358,850 Discounted Cash Discount Rate 20.7 % Flow Weight 40 % Liquidation Estimated Recover NA Analysis Levels Weight 60 % Preferred Stocks 1,032,387 Discounted Cash Discount Rate 20-28 % Flow Special Purpose Vehicle 455,659 Performance Market Multiple 4.38x-4.88x Multiple Methodology (xRevenue) Alger Growth & Income Portfolio Common Stocks $ 0 Income Discount Rate 40 % Approach Preferred Stocks 18,701 Income Discount Rate 40 % Approach - 59 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Corporate Bonds 5,597 Income Discount Rate 40 % Approach Warrants 5,485 Income Discount Rate 40 % Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On September 30, 2016, there were no transfers of securities between Level 1 and Level 2. Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of September 30, 2016, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Portfolio $ 16,448,344 — $ 16,448,344 — Alger Large Cap Growth Portfolio (510,837) — (510,837) — Alger Mid Cap Growth Portfolio 5,224,994 — 5,224,994 — Alger SMid Cap Growth Portfolio 27,608 — 27,608 — Alger Small Cap Growth Portfolio 15,961,885 — 15,961,885 — Alger Growth & Income Portfolio 1,062,007 — 1,062,007 — Alger Balanced Portfolio 3,461,157 — 3,461,157 — Total $ — $ — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Forward currency contracts—In connection with portfolio purchases and sales of securities denominated in foreign currencies, the Funds may enter into forward currency contracts. Additionally, each Fund may enter into such contracts to economically hedge certain other foreign currency denominated investments. These contracts are valued at the current cost of covering or offsetting such contracts, and the related realized and unrealized foreign exchange gains and losses are included in the Statement of Operations. In the event that counterparties fail to settle these currency contracts or the related foreign security trades, a Fund could be exposed to foreign currency fluctuations. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities - 60 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended September 30, 2016, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Portfolios’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no derivative transactions for the three months ended September 30, 2016. NOTE 5 — Affiliated Securities: The company listed below was considered to be an affiliate of the Fund because the Fund owned 5% or more of the company’s voting securities during all or part of the period ended September 30, 2016. Purchase and sale transactions and dividend income earned during the period were as follows: Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ September Dividend Gain September Security Conversion Conversion 30, 2016 Income (Loss) 30, 2016 Alger Capital Appreciation Portfolio Common Stocks Choicestream, Inc.* 23,166 – – 23,166 – – 0 Preferred Stocks Choicestream, Inc. Class A & Class B* 645,071 – – 645,071 – – 262,729 Corporate Bonds Choicestream, Inc. 11.00%, 08/05/18* – 87,152 – 87,152 – – 87,152 Warrants Choicestream, Inc. 06/22/26* – 87,152 – 87,152 – – 85,409 - 61 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ September Dividend Gain September Security Conversion Conversion 30, 2016 Income (Loss) 30, 2016 Alger Large Cap Growth Portfolio Common Stocks Choicestream, Inc.* 15,490 – – 15,490 – – 0 Preferred Stocks Choicestream, Inc. Class A & Class B* 418,439 – – 418,439 – – 168,069 Corporate Bonds Choicestream, Inc. 11.00%, 08/05/18* – 39,603 – 39,603 – – 39,603 Warrants Choicestream, Inc. 06/22/26* – 39,603 – 39,603 – – 38,811 Alger Mid Cap Growth Portfolio Common Stocks Choicestream, Inc.* 7,853 – – 7,853 – – 0 Preferred Stocks Choicestream, Inc. Class A & Class B* 215,920 – – 215,920 – – 87,438 Tolero Pharmaceuticals, Inc.* 356,682 – – 356,682 – – 524,322 Prosetta Biosciences, Inc.* 170,419 – – 170,419 – – 633,959 Corporate Bonds Choicestream, Inc. 11.00%, 08/05/18* – 19,629 – 19,629 – – 19,629 Warrants Choicestream, Inc. 06/22/26* – 39,603 – 19,629 – – 19,237 Alger SMid Cap Growth Portfolio Preferred Stocks Prosetta Biosciences, Inc.* 10,615 – – 10,615 – – 39,488 Alger Small Cap Growth Portfolio Preferred Stocks Tolero Pharmaceuticals, Inc.* 244,116 – – 244,116 – – 358,850 Prosetta Biosciences, Inc.* 75,383 – – 75,383 – – 280,425 Alger Growth & Income Portfolio Common Stocks Choicestream, Inc.* 1,723 – – 1,723 – – 0 - 62 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Preferred Stocks Choicestream, Inc. Class A & Class B* 45,659 – – 45,659 – – 18,701 Corporate Bonds Choicestream, Inc. 11.00%, 08/05/18* – 5,597 – 5,597 – – 5,597 Warrants Choicestream, Inc. 06/22/26* – 5,597 – 5,597 – – 5,485 * Non-income producing security. - 63 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 64 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Portfolios By /s/Hal Liebes Hal Liebes President Date: November 21, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: November 21, 2016 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: November 21, 2016 - 65 -
